    Case: 1:18-cv-04583 Document #: 62 Filed: 05/11/20 Page 1 of 2 PageID #:494




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MEGAN COOK and SHEENA WILLIAMSON,                  )
                                                   )
       Plaintiffs,                                 )
                                                   )
               v.                                  ) 18‐cv‐4583
                                                   )
                                                   ) Judge Charles P. Kocoras
KAREN YARBROUGH, in her Individual                 )
Capacity, WILLIAM VELAZQUEZ, in his                )Magistrate Judge Jeffrey T. Gilbert
Individual Capacity, COOK COUNTY                   )
RECORDER OF DEEDS OFFICE, and                      )
COOK COUNTY,                                       )
                                                   )
       Defendants.                                 )

                                  JOINT STATUS REPORT

       Now come Plaintiffs Megan Cook and Sheena Williamson, by their attorney Jaclyn Diaz,

and Defendants Karen Yarbrough, William Velazquez and Cook County Recorder of Deeds

Office, by their attorney Kimberly M. Foxx, Cook County State’s Attorney, through her assistant

Colleen Harvey, pursuant to the Third Amended General Order 20-0012 jointly presenting their

Status Report as follows:

       (a) Progress of Discovery: Discovery is closed with the exception of Defendant

           Yarbrough’s deposition, which is scheduled to be completed remotely on May 28,

           2020.

       (b) Status of Unresolved Motions: There are no pending unresolved motions.

       (c) Settlement Efforts: None at this time. Defendants wish to proceed by filing a

           dispositive motion.

       (d) Agreed Proposed Schedule for the Next 45 Days: The parties will proceed with

           dispositive motion briefing.
    Case: 1:18-cv-04583 Document #: 62 Filed: 05/11/20 Page 2 of 2 PageID #:495




       (e) Agreed Proposed Revised Discovery and Dispositive Motion Schedule:

          Deadline to file dispositive motions: July 31, 2020

          Responses to dispositive motions: August 21, 2020

          Replies to dispositive motions: September 11, 2020

       (f) Agreed Action that the Court Can Take Without a Hearing: The parties agree that

          the Court can enter the agreed dispositive motion briefing schedule in Section(e).

       (g) Necessity of Telephonic Hearing: Not necessary.

Dated: May 11, 2020

Plaintiffs
Jaclyn Diaz
Ed Fox & Associates
300 W. Adams, Suite 330
Chicago, IL 60606
jdiaz@efoxlaw.com

Counsel for Defendants
Colleen Harvey
Cook County State’s Attorney’s Office
500 Richard J. Daley Center
Chicago, IL 60602
312-603-6665
colleen.harvey@cookcountyil.gov




                                               2
